Order filed January 05, 2022




                                       In The

                    Fourteenth Court of Appeals


                                 NO. 14-21-00709-CV


                     IN THE MATTER OF K.P., Appellant

                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-02799J

                                     ORDER

      The clerk’s record was filed December 10, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order signed on November 4, 2021, which
commits appellant, K.P., to the Texas Department of Criminal Justice to complete
the remainder of his sentence.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 18, 2022, containing the order signed on November 4,
2021, which commits appellant, K.P., to the Texas Department of Criminal Justice
to complete the remainder of his sentence.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot, Poissant.